Citation Nr: 1015305	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-37 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left foot jungle rot.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
September 1970.  The Veteran received the following medals 
while in service: Purple Heart with one star, Navy 
Achievement Medal, Vietnamese Service Medal with three stars, 
Vietnamese Cross of Gallantry with palm, Vietnamese Campaign 
Medal and National Defense Service Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for a left foot skin 
condition/jungle rot.  

By way of history, the Board notes that the Veteran initially 
filed a claim for service connection for left foot jungle rot 
in February 2005.  His claim was adjudicated in a rating 
decision dated in August 2005.  However, the Veteran did not 
receive proper notice of the decision, as it was sent to the 
incorrect address.  The Veteran filed a new claim for the 
same issue in December 2006, still having received no notice 
of the August 2005 rating decision.  The RO issued another 
rating decision in December 2007, to which the Veteran filed 
a timely notice of disagreement and substantive appeal.  As 
the Veteran did not receive timely and proper notice of his 
first rating decision, the initial rating decision is 
currently on appeal to the Board.  See 38 C.F.R. §§ 19.25, 
20.300, 20.302 (2009).

In his substantive appeal, the Veteran indicated that he 
wanted a hearing before a Veterans Law Judge (VLJ).  In 
response, the Veteran was informed by letter that the hearing 
was scheduled for December 4, 2009.  The Veteran failed to 
report for the video teleconference hearing.  He also did not 
request a postponement and has provided no explanation for 
his failure to attend the hearing.  Accordingly, the request 
for a hearing is deemed to have been withdrawn.  38 C.F.R. § 
20.704(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required with regard to the 
Veteran's service connection claim for left foot jungle rot.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran indicated that his VA treatment records would 
show problems with a left foot skin disease.  However, the 
medical records on file deal mostly with the Veteran's PTSD 
treatment.  Therefore, the RO should attempt to locate any 
outstanding medical records addressing the Veteran's claimed 
left foot skin disease and associate them with the claims 
file.  

In addition, it is acknowledged that the Veteran's service 
treatment records are negative for any findings of a skin 
disability and 2004 treatment records note small healing 
abrasive wounds on the Veteran's left foot without infection.  
However, recent records submitted by the Veteran show 
treatment for a fungal infection in 2008.  Given the 
Veteran's assertions of having a skin disorder along with the 
report showing treatment from a fungal infection, additional 
development is needed.  A VA examination is needed to 
identify what type of infection the Veteran has, if any, and 
where it is located.  

The Board recognizes that where the claimed disorder, such as 
the Veteran's claimed skin disorder, might be cyclical or 
fluctuating in severity, VA must offer an examination during 
an active stage of the disease.  Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994).  To the extent possible, a VA 
examination should be conducted during an active stage of the 
skin disease.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the names and addresses of any 
medical provider who has treated him 
for his left foot skin disease.  Obtain 
and associate with the claims file all 
pertinent medical records pertaining to 
the Veteran's left foot skin disease, 
not already associated with the claims 
file.  

2.  Schedule the Veteran for a an 
appropriate VA skin examination to 
determine the current nature and etiology 
of the Veteran's left foot skin disease 
and attempt to do so when the Veteran is 
symptomatic.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review.  A notation 
to the effect that this record review 
took place must be included in the report 
of the examination.  The examiner should 
initially state whether the Veteran has a 
current disease and identify the 
disability.  If a left foot skin disease 
is found, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the left foot skin 
disease was incurred during service or is 
otherwise etiologically related to 
service.  A complete rationale must be 
given for any opinion expressed.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated and a 
discussion of why an opinion cannot be 
provided should be included.

3.  Thereafter, the Veteran's claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
Veteran must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


